Citation Nr: 9900860	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL.

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966, and from July 1970 to April 1977.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of October 1996 from the Detroit, Michigan Regional 
Office (RO) which denied service connection for PTSD, a 
gastrointestinal disorder and bilateral knee disability.

After a review of the record and the transcript from a 
personal hearing held in July 1998 before a Member of the 
Board sitting at Detroit, Michigan, the Board is of the 
opinion that the issue of service connection for PTSD will be 
addressed in a REMAND following the ORDER portion of this 
decision.

The Board also notes that the issues of entitlement to 
service connection for a gastrointestinal disorder and 
residuals of a head injury, each as secondary to PTSD, were 
raised during the personal hearing on appeal in July 1998.  
However, these matters are not properly before the Board for 
appellate review at this time and are referred to the RO for 
appropriate consideration.  The issue of entitlement to 
service connection for a gastrointestinal disorder only as 
directly attributable to service will be adjudicated in this 
appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he had continuing 
gastrointestinal symptoms in service and that a current 
stomach disorder is related thereto for which service 
connection should be granted by the Board.  He also asserts 
that he sustained injury to both knees in a skiing accident 
while in Italy during active duty, and has continuing 
residuals for which service connection is also warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for a gastrointestinal disorder and a right knee 
disability are not well grounded.  However, resolving the 
benefit of any doubt in favor of the veteran, the Board finds 
that the record supports service connection for a left knee 
Pellegrini-Stieda disease.


FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the appellant has a gastrointestinal disorder or a right knee 
disorder which is related to service.

2.  The claims for service connection for a gastrointestinal 
disorder and a right knee disability are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

3.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal for entitlement to 
service connection for a left knee disability has been 
obtained by the Board.

4.  The veteran currently has calcification in the left knee 
and findings consistent with Pellegrini-Stieda disease which 
was initially diagnosed in service.



CONCLUSION OF LAW

1.  The claim for service connection for a gastrointestinal 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Left knee Pellegrini-Stieda disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.

1.  Service connection for gastrointestinal disability and a 
right knee disorder.

The threshold question is whether the veteran has presented 
well-grounded claims for service connection for 
gastrointestinal disability and a right knee disorder.  In 
this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims are well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claims need not be conclusive, they must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of 
well-grounded claims, there is no duty to assist the claimant 
in developing the facts pertinent to the claims, and the 
claims must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); 
see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The service medical records make no reference to either a 
right knee injury or complaints, nor is it recorded that the 
appellant sought any treatment for gastrointestinal 
symptomatology.  In a report of medical history completed by 
the veteran on service induction examination, in December 
1964, the veteran indicated that he had coughed up blood 
after overindulgence.  Upon examination in September 1966 
for separation from his first tour of duty, it was noted as 
medical history that he coughs up moderate amount of blood 
following heavy drinking.  The abdomen and viscera were 
evaluated as normal upon all periodic examinations, including 
in April 1977 for release from active duty.

Pursuant to the filing of his service connection claim, 
received in June 1996, the veteran was afforded a VA general 
medical examination for compensation and pension purposes in 
August 1996 whereupon he indicated that he had had difficulty 
with his stomach since he was in the Army in 1965.  He 
related that he was currently having heartburn and epigastric 
distress which he blamed partly on being given Motrin with 
Cytotec to protect his stomach.  It was reported that a 
colonoscopy performed in July 1996 had disclosed a polyp in 
the transverse colon, that an upper gastrointestinal 
endoscopy on the same date had revealed gastritis and 
nonspecific duodenitis, and that gastric biopsies had shown 
the presence of helicobacter pylori.

The veteran also provided a history with respect to his knees 
to the effect that he had twisted them ascending a slope 
while attending a ski school for the Army sometime between 
1972 and 1974.  He stated that he was treated with an Ace 
bandage but was unable to bend the knee after the accident.  
He related that sometime between 1980 and 1982, he had a 
surgical procedure performed on both knees because of 
popping of his kneecaps while playing basketball.  He 
also noted that his legs were frozen solid from the knee 
down in 1965 or 1966.  The appellant stated that he currently 
experienced aching pain and discomfort in both knees.  
Pertinent findings on physical examination disclosed 14 
centimeter scars on the anterior aspect of each knee.  
Following X-ray examination, an impression of osteoarthritis 
of the knees was rendered. 

Private clinical records, dated from 1988 to 1991, from the 
Mount Clemens General Hospital and Tri-County 
Gastroenterology, P.C., were subsequently received indicating 
that the appellant received extensive work-up, diagnostic 
testing and treatment for multiple complaints and symptoms 
which included rectal bleeding, severe diarrhea, intermittent 
melena, chest and abdominal pain and syncope.  Diagnoses 
which included reflux esophagitis, history of peptic ulcer 
disease, hemorrhoids, gastritis and colon polyps were 
rendered in this regard.  

The veteran presented testimony upon personal hearing on 
appeal in July 1998 to the effect that he had twisted both 
knees after losing his footing while skiing in service, and 
had been treated with an Ace bandage.  He stated that his 
stomach was always a mess in service and that he had been 
treated many times for such everywhere he was stationed. 

The Board has carefully reviewed the evidence of record.  It 
is found that although the appellant asserts that he now has 
gastrointestinal disability and a right knee disorder which 
are of service onset, a comprehensive review of the entire 
clinical record in this instance provides no factual or 
clinical support for these propositions.  The record 
demonstrates that while it was noted upon service discharge 
in 1966 that the veteran did cough up blood after excessive 
drinking, it is shown that he also indicated a history as 
much on service entrance.  In any event, no chronic 
gastrointestinal symptomatology was ever identified in 
service or for many years thereafter.  As well, the service 
medical records do not indicate that the appellant sustained 
any injury to the right knee.  While he noted upon VA 
examination in August 1996 that he had undergone prior right 
knee surgery, there is no showing of any relationship of such 
to active duty. 

The Board must point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record reflects that none of the veterans multiple medical 
providers in the record has proposed any link between service 
and current gastrointestinal or right knee disability.  The 
appellant as a lay person who is untrained in the field of 
medicine is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  As it is 
the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellants opinions are not competent 
evidence of the required nexus.  See also Heuer v. Brown, 7 
Vet.App. 379, 384 (1995).  Consequently, the appellants own 
assertions that current gastrointestinal and right knee 
disorders are of service onset do not constitute cognizable 
evidence upon which to reach the merits of these matters.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veterans gastrointestinal and right knee disorders are 
related to service, he has not met his burden of submitting 
evidence that his claims for service connection for such are 
well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Tirpak at 611.  Accordingly, the appellants claims for 
entitlement to service connection for gastrointestinal and 
right knee disorders must be found to be not well-grounded, 
and the claims must be denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veterans claims in this regard are not well grounded, 
the VA has no further duty to assist him in developing the 
record to support these aspects of the appeal.  See Epps, 
supra.  Moreover, the Board is not otherwise aware of the 
existence of any relevant evidence which, if obtained, would 
make the claims well grounded.  See McKnight v. Gober, No. 
97-7062 (Fed.Cir. Dec. 16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette, 8 Vet.App. at 77.

2.  Service connection for left knee disability.

The veteran's claim for service connection for a left knee 
disorder has been determined to be well-grounded within the 
meaning of 38 U.S.C.A. 5107(a).  That is, he is found to have 
presented a claim in this regard which is plausible.  The 
Board is also satisfied that that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that the veteran was seen in 
sick bay in July 1974 with complaints of aching pain of the 
left medial knee upon sudden movement which he indicated he 
had had since a ski injury in March 1974.  It was reported 
that the knee had been swollen for one month.  An impression 
of old ligamentous strain, left knee was rendered.  An X-ray 
of the left knee was interpreted as showing calcification 
adjacent to the medial femoral condyle consistent with 
Pellegrini-Stieda disease.  Upon left knee follow-up some 12 
days later, it was reiterated that X-ray of the left knee 
disclosed Pellegrini-Stieda disease.  

Received in July 1996 were clinic records dated in August 
1980 from the Las Robles Regional Medical Center noting that 
the veteran had been playing basketball when he fell and 
injured the left knee resulting in a complete rupture of the 
patella tendon for which he underwent surgery.  Radiological 
study at that time revealed findings which included a large 
osteophyte on the surface of the patella and an osteophyte in 
the medial aspect of the distal femoral condyle.  It was the 
impression of radiology examiner that the absence of 
hemarthrosis and the presence of osteophytes suggested an old 
injury. 

Upon VA examination in August 1996, it was reported that 
radiological study of the knees revealed degenerative 
arthritic changes in both patellofemoral compartment and mild 
degenerative changes in the lateral compartment of the left 
knee.  

VA clinic summaries were received indicating that radiologic 
study of the left knee in November 1996 disclosed findings 
which included calcifications in the proximal portion of the 
left medial collateral ligament and findings which were 
compatible with Pelligrini-Stieda disease of the left knee.  

The evidence with respect to the left knee indicates that the 
veteran was treated for left knee complaints approximately 
four months after injury while skiing in March 1974.  X-rays 
obtained at that time was interpreted as showing 
calcification consistent with Pellegrini-Stieda disease.  The 
Board observes that while the record reflects that the 
appellant sustained additional trauma to the left knee in 
August 1980 requiring surgery, it is demonstrated that 
radiologic studies at that time indicated osteophyte 
formation which was felt to have suggested an old injury.  
More recent X-ray evidence of November 1996 clearly document 
findings consistent with Pellegrini-Stieda disease.  The 
Board thus finds in this instance that current left knee 
Pellegrini-Stieda disease was initially demonstrated in 
service.  Continuity of symptomatology is established.  
38 C.F.R. § 3.303.  Any doubt is thus resolved in favor of 
the appellant in this instance by finding that left knee 
disorder Pellegrini-Stieda disease is of service onset.  


ORDER

The claim for service connection for a gastrointestinal 
disorder is not well grounded and the appeal is therefore 
denied.

The claim for service connection for a right knee disorder is 
not well grounded and the appeal is therefore denied.

Service connection for a left knee Pellegrini-Stieda disease 
is granted.  


REMAND

The appellant asserts that he now has PTSD as the result of 
extremely traumatic and stressful events he experienced 
during service, to include his having to engage in war games, 
an attack on a nuclear facility where he was in charge, and 
his duties as a medic.  The Board observes that upon personal 
hearing on appeal in July 1998, he indicated that he was 
currently in a 28-day VA treatment program for psychiatric 
reasons.  The report of such treatment has not been 
associated with the claims folder.  As well, VA outpatient 
clinic summaries dated between 1996 and 1998 reflect that the 
appellant was treated on numerous occasions between those 
dates for psychiatric symptomatology.  However, the actual 
clinical records from those visits are not of record.  The 
United States Court of Veterans Appeals (Court) has held that 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, to include securing medical 
records to which reference has been made, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990) and 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Additionally, the veteran wrote on a page of one of the VA 
clinic summaries that were received that he drew Social 
Security disability for mental and physical disability.  The 
Court has held that where there has been a determination that 
the veteran is entitled to Social Security benefits, the 
records concerning that decision are often needed by VA for 
evaluation of pending claims and must be obtained.  
Murcincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, this case is REMANDED for the following action:

1.  All pertinent VA mental health clinic 
records dating since service, including 
reports of a 28-day VA treatment program in 
June and July 1998, outpatient treatment from 
1996 to 1998, and ongoing outpatient and/or 
therapy records, not already of record, 
should be associated with the claims files. 

2.  All medical records associated with the 
veterans claim for Social Security benefits 
should be obtained and associated with the 
record.

3.  After receipt of the above, the RO should 
review the expanded evidentiary record and 
determine whether the veterans claim may be 
granted.  It the benefit sought on appeal is 
not granted, the veteran and his 
representative should thereafter be furnished 
with a supplemental statement of the case and 
be afforded an opportunity to respond.  The 
case should then be returned to the Board for 
appellate review. 

The purpose of this remand is assist the veteran with the 
development of evidence in connection with his claim and to 
ensure a complete record.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  The veteran may submit 
additional evidence pertinent to his claim.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).
- 2 -
